                                     UNITED STATES DISTRICT COURT
1
                                            DISTRICT OF NEVADA
2
                                                         ***
3
      MARGAUX AMIE,                                           Case No. 2:18-cv-02131-GMN-VCF
4
                            Plaintiff,                        ORDER
5     vs.
6
                                                              AMENDED COMPLAINT [EFC NO. 5]
      KRAFT-SUSSMAN FUNERAL SERVICE,
7
      INC., et al.,

8                           Defendants.

9
              Before the Court is Plaintiff Margaux Amie’s Amended Complaint. (ECF No. 5). For the reasons
10
     stated below, the Court orders that the Clerk issue Summons so the case may proceed in the normal course.
11
             The Court previously granted Amie’s application to proceed in forma pauperis and dismissed her
12

13
     complaint without prejudice. (ECF No. 3). The Court held that Amie did not sufficiently allege damages,

14   which impacted the Court’s analysis of its jurisdiction over the matter and the merits of Amie’s claims.

15   (Id. at 3-4).

16           Amie’s amended complaint brings negligence, intentional infliction of emotional distress, and

17   negligent infliction of emotional distress claims against Defendant Kraft-Sussman Funeral Service
18
     (“Kraft-Sussman”). (ECF No. 5 at 1). Amie asserts that the Court has jurisdiction because the amount in
19
     controversy exceeds $75,000 and it is between residents of different states. (Id. at 1-2). Amie alleges that
20
     Kraft-Sussman handled the funeral services of Amie’s husband without her input and issued a death
21
     certificate containing incorrect information. (Id. at 2-3). As a result, Amie has suffered “severe emotional
22
     distress” resulting in “loss of appetite and weight fluctuations,” “depression, sleeplessness, anxiety, and
23
     migraine headaches on a weekly basis.” (Id. at 3). Amie “has been forced to seek the services of a
24
     psychiatrist,” which she estimates could cost over $100,000 over the next few years. (Id.).
25

                                                          1
            Because the Court granted Amie’s application to proceed in forma pauperis, the Court must review
1
     her complaint to determine whether the complaint is frivolous, malicious, or fails to state a plausible claim.
2

3    28 U.S.C. § 1915(e)(2)(B). Federal Rule of Civil Procedure 8(a) provides that a complaint “that states a

4    claim for relief must contain…a short and plain statement of the grounds for the court’s jurisdiction

5    …[and]…a short and plain statement of the claim showing that the pleader is entitled to relief.”

6           As discussed in the Court’s previous screening order (ECF No. 3 at 2-3), Amie’s allegations
7    regarding Kraft-Sussman’s conduct could potentially support claims for negligence, intentional infliction
8
     of emotional distress, and negligent infliction of emotional distress. It is possible that Kraft-Sussman’s
9
     conduct, as alleged by Amie, could constitute a breach of its duty in providing funeral services and
10
     outrageous conduct with a reckless disregard for the foreseeable consequences of its actions.
11
            In addition, Amie’s amended complaint contains sufficient allegations regarding damages. Amie
12
     asserts she has suffered severe emotional distress resulting in physical symptoms. See Ferm v. McCarty,
13
     No. 2:12-cv-00782-RFB, 2014 WL 6983234, at *7 (D. Nev. Dec. 9, 2014); Burns v. Mayer, 175 F. Supp.
14
     2d 1259, 1268 (D. Nev. 2001). Amie has also supported her assertion that the amount in controversy in
15

16   this case exceeds $75,000 based on her estimate of the cost of the psychiatrist’s services.

17          At this initial stage, the Court concludes that Amie’s amended complaint satisfies the Rule 8

18   requirements. The amended complaint contains a short and plain statement of the grounds for the Court’s

19   jurisdiction and a short and plain statement of the claim showing that the pleader is entitled to relief.
20
            ACCORDINGLY, and for good cause shown,
21
            IT IS ORDERED that the Clerk of Court issue Summons to the Defendant in this case.
22
            IT IS FURTHER ORDERED that the Clerk of the Court mail a copy of the pro se packet to Amie.
23
     Information regarding Summons can be found on page four of the packet.
24

25

                                                           2
             IT IS FURTHER ORDERED that from this point forward, Amie must serve upon Defendant, or
1
     its attorney if it has retained one, a copy of every pleading, motion, or document submitted for
2

3    consideration by the Court. Amie must include with the original paper submitted for filing a certificate

4    stating the date that a true and correct copy of the document was mailed to the Defendant or its counsel.

5    The Court may disregard any paper received by a district judge, magistrate judge, or the Clerk which fails

6    to include a certificate of service.
7
                                                       NOTICE
8
             Under Local Rule IB 3-2, any objection to this Order must be in writing and filed with the Clerk
9
     of the Court within 14 days. The Supreme Court has held that the courts of appeal may determine that an
10
     appeal has been waived due to the failure to file objections within the specified time. (See Thomas v. Arn,
11
     474 U.S. 140, 142 (1985)). This circuit has also held that (1) failure to file objections within the specified
12

13
     time and (2) failure to properly address and brief the objectionable issues waives the right to appeal the

14   District Court’s order and/or appeal factual issues from the order of the District Court. (See Martinez v.

15   Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch. Dist., 708 F.2d 452, 454 (9th

16   Cir. 1983)).

17           Pursuant to LSR 2-2, the Plaintiff must immediately file written notification with the court of any
18
     change of address. The notification must include proof of service upon each opposing party or the party’s
19
     attorney. Failure to comply with this Rule may result in dismissal of the action. (See LSR 2-2).
20
             IT IS SO ORDERED.
21
             DATED this 4th day of January, 2019.
22

23                                                                 _________________________
                                                                   CAM FERENBACH
24                                                                 UNITED STATES MAGISTRATE JUDGE
25

                                                           3
